Citation Nr: 1824882	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  08-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to April 15, 2013, and in excess of 70 percent thereafter for anxiety disorder.

2.  Entitlement to an effective date earlier than April 12, 2010 for the grant of service connection for coronary artery disease (CAD).

3.  Entitlement to an effective date earlier than April 15, 2013 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from December 1967 to October 1969.   

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In a June 2013 decision, the Board granted an effective date of May 5, 1971 for the grant of service connection for an anxiety disorder, and remanded the claim for the RO to assign a rating and adjudicate the Veteran's derivate TDIU claim.  In a June 2014 decision, the RO granted a 50 percent evaluation from May 3, 1971, and a 70 percent evaluation from April 15, 2013.  In a January 2016 rating decision, the RO granted a TDIU effective from April 15, 2013 and assigned an evaluation of 100 percent from May 3, 1971 to November 18, 1971 for the anxiety disorder. 


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability symptoms have caused no more than severe industrial impairment and substantial impairment with effective or favorable relationships.

2.  At no time during the rating period on appeal has the Veteran's service-connected acquired psychiatric disability caused virtual isolation in the community, total incapacitation, symptoms bordering on gross repudiation of reality, profound retreat from mature behavior, an inability to obtain or return employment, or total occupational and social impairment. 

3.  The Veteran's employment was not in a sheltered workplace and was more than marginal employment. 

4.  The Veteran's acquired psychiatric disability has not precluded substantial gainful employment at any time prior to April 15, 2013. 

5.  The earliest clinical evidence of a definitive diagnosis of ischemic heart disease is November 15, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, and no higher, for anxiety disorder from February 3, 1988, and no earlier, have been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.132 (in effective prior to 1996) 4.130 (in effect from 1996 to 2017).

2.  The criteria for an effective date of November 15, 1999 and no earlier, for the grant of service connection for CAD have been met. 38 U.S.C.A. §§ 5103 (a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.114, 3.157 (in effect prior to 2014), 3.155 (in effect prior to and from 2014), 3.400, 3.816 (2017).

3.  The criteria for an effective date earlier than April 15, 2013 for the grant of a total disability rating based on individual unemployability (TDIU) have not been met. 38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.400, 3.816 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating Disabilities 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Effective Dates

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase. Id.; see also McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577  (Fed. Cir. 1997). 

Certain diseases, to include CAD, may be presumed to have resulted from exposure to certain herbicide agents. 38 C.F.R. §§ 3.307, 3.309(e).  Presumptive service connection for ischemic heart disease (which includes CAD, myocardial infarction and unstable angina), was initially established, effective August 31, 2010.

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations. See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002), aff'g sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816 (b)(1)(i) (2014).  The term "covered herbicide disease" includes CAD. 38 C.F.R. § 3.816 (b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Acquired Psychiatric Disability

The Board finds, as discussed in further detail below, that a higher rating is not warranted at any time prior to February 3, 1988, a 70 percent rating is warranted from February 3, 1988, and that a 100 percent rating is not warranted for any period on appeal.  In reaching this decision, the Board has reviewed the evidence of record, to include VA and private records, and the statements as to the Veteran's symptoms regardless of whether they are the examples listed in the rating criteria.  The Board wishes to make it clear that while it has read all the evidence, it will not discuss each and every reported symptom for each and every encounter.  

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased sometime prior to the date of the examination/clinical reports. 

The Veteran's anxiety disability is rated as 100 percent disabling from May 3, 1971 to November 18, 1971.  Thus, that period is not for further consideration; however, the Board has considered the evidence because the history of the Veteran's disability is for consideration.  

The Veteran's disability is rated as 50 percent disabling from November 18, 1971 to April 15, 2013.  The pertinent criteria for rating mental health disabilities were changed during the course of the Veteran's claim.  Therefore, the old and new regulations are for consideration with regard to rating the Veteran's disability, and he is entitled to the more favorable regulation; however, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran would be entitled to a higher rating under the rating code in existence when he filed his claim if his symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  (See 38 C.F.R. § 4.13 General Rating Formula for Psychoneurotic Disorders in effect from 1971 to February 3, 1988.)

A November 17, 1971 VA report from Dr. J. Doolos reflects that the Veteran had been treated with a variety of treatments and was discharged from the hospital on November 17, 1971.  At that time, it was noted that his social life had increased (he had been on a 14 day out patient visit).  It was also noted that his fear of crowds and his fear of being around people was "mostly gone".  It was noted by the clinician as follows " . . . about the only fear that he had was some fear that his blood pressure would go up and some fear of the job."  It was further noted that "[a]t the time he was discharged it was felt that he should try to go back to work."

A January 1972 VA neuropsychiatric examination report reflects that the Veteran was working at a paper mill (his previous place of employment).  It was noted that the Veteran was on medication and that he reported that he was no longer having "panicky spells", and described having some palpitations of his heart but "not like he was having" previously.  The report further reflects that the Veteran reported that he gets depressed because he gets nervous around people and does not seem to be able to associate very well.  It was also noted as follows: "[h]e thought he was not going to be able to go back to work because of his trouble in general but he was able to get back to work."  Upon examination, the Veteran was "rather quiet spoken, seemingly rather defensive type of individual who seems somewhat depressed and perhaps mildly or covertly hostile with respect to answering" questions about himself.  He had normal psychomotor activity, no indication of psychomotor ideation, and no impaired judgment.  The Veteran reported continuing nervousness and tendency to withdraw from social activities.  The examiner classified the Veteran's symptoms as "moderately severe."  It was further noted that while the Veteran had been previously treated, "his employer called on several occasions and was willing to give him his job back".  This is indicative that the Veteran was not so disruptive, unable to do his job, unreliable, or that he was unable to establish and maintain an effective or favorable relationships with people.  To the contrary, while exhibiting his symptoms, he had maintained enough of an effective and favorable relationship with his employer, that his employer had reached out and offered the Veteran the opportunity to return to his job.  

Thus, the evidence indicates that the Veteran's treating physician, and the Veteran's employer, were both of the opinion that that the Veteran was not precluded from employment.  With regard to social relationships, the November 1971 record reflects that the Veteran's social life had increased and his fear of crowds and being around people was mostly gone, and the 1972 report reflects that his panic spells were gone; this is strong evidence against a finding that his symptoms seriously impaired his ability to establish and maintain effective or favorable relationships with people. 

The Board has considered 38 C.F.R. § 4.130, in effect at the time of the Veteran's claim.  Under 38 C.F.R. § 4.130, two of the most important determinations of disability are time lost from gainful employment and decrease in work efficiency.  There is no evidence of record that the Veteran's time lost from employment caused pronounced impairment in his ability to retain employment.  The Board is mindful that the term "pronounced" is not defined but is considered more serious than "severe".  The evidence does not indicate that the Veteran's absences or problems caused pronounced impairment in his ability to retain employment.  To the contrary, the evidence (as noted in more detail below) indicates that the Veteran was eligible to be promoted had he chosen to apply for a promotion.  The Board has not undervalued the Veteran's symptoms based on his good work record, but finds that a rating in excess of 50 percent is not warranted.  In this regard, the Board notes that Note 2 of the regulation for Psychoneurotic Disorders notes that when findings such as minor phobias, minor sensory disturbances (e.g. loss of sense of taste or small, paresthesia, deafness), minor habits (e.g. spasms or tics), and occasional stuttering or stammering, should be assigned a 10 percent when there are findings that they actually interfere with employability to a moderate degree.  Although the Veteran did not exhibit these symptoms, his complaints of anxiety, and physical manifestations in aches and pains, have been considered with these examples in mind.  The Board finds that the Veteran's symptoms certainly did not interfere to a level of pronounced impairment.

The Board finds that the Veteran's symptoms did not rise to a level which warrants a 70 percent rating.  Moreover, his symptoms were diagnosed as moderate severe, and not pronounced in 1972 by an examining clinician.  (Although the Board is not bound by this characterization, it sees no evidence to support a finding of pronounced impairment.)

The Veteran's 50 percent rating from the date of service connection is warranted when by reason of the Veteran's symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  Effective from February 3, 1988, VA regulations were changed with regard to rating mental health disabilities.  Notably, the level of severity of "severe" which previously warranted a 50 percent rating was changed to allow for a 70 percent rating.  A 70 percent evaluation was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired, or the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Thus, the Board finds that the Veteran is entitled to a 70 percent rating and no higher from the date of the regulation change on February 3, 1988. 

The Board finds that this increase in rating is not based on actual clinical findings of an increase in severity of symptoms but is merely based on the a liberalizing law which allowed for the RO's findings of "severe" which warranted a 50 percent rating, to now allow for a 70 percent rating.  

The Board finds that at no time is a 100 percent rating warranted.  A 100 percent rating would be warranted under the criteria in effect prior to November 1996 if the Veteran's symptoms resulted in virtual isolation in the community (except for most intimate contacts), totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  The evidence does not support a finding that the Veteran had symptoms bordering on gross repudiation of reality, explosive aggressive energy, or other symptoms resulting in profound retreat from mature behavior.  

While this claim was pending, the applicable rating criteria for mental disorders was again amended effective November 7, 1996.  The 100 percent rating criteria under the new criteria are as follows:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence as a whole is against a finding that a 100 percent rating is warranted under any of the old or new criteria.  The preponderance of the evidence, including the clinical treatment records over four decades, is against a finding that the Veteran's symptoms were so severe as to warrant a 100 percent rating.  Not only has no VA clinician found that his symptoms are of such severity, and the Board finds that they are not so severe, but the Veteran's private examiner  (Dr. J. Smith) found that the Veteran's symptoms do not support a 100 percent evaluation.

VA records in the 1991 and 1992 timeframe reflect that the Veteran was attending PTSD group meetings.  An October 1991 record reflects that the Veteran considered his relationship with his wife to be "good" and that he had been married for 11 years.  He reported that he goes to church "once in a while" and enjoys his work, but is uncomfortable around crowds.  He reported that he "goes to work regularly and tries to follow an effective routine for the most part."  He reported that he does not have active contact with his grown children and seems "somewhat isolated regarding family and friends." The Veteran stated that his symptoms were panic attacks sometimes, is very nervous, is uncomfortable around others, has hypervigilance, is paranoid and suspicious, and is short-tempered and afraid of losing control.  

With regard to social impairment (i.e. ability to establish or maintain effective or favorable relationships with people), the Veteran's first divorce was prior to active service, and thus is irrelevant.  Notably, after a short second marriage, he married for the third time and that marriage lasted more than two decades.  Even after that marriage ended in divorce, the Veteran's ex-wife continued to want to see him on a social level.

Records in 2001 reflect that the Veteran reported symptoms such as anxiety/panic attacks and anger at co-workers.  He described these panic attacks occurring about twice a week (June 2001).  With regard to other relationships, it has been noted that he was "very close" with a nephew who died in 2001, that he was "very close" to his mother who died in 1994, and was "close" with his numerous siblings until his mother had a stroke and the stress of caring for her caused family problems.  He also had a good relationship with his son and grandson (November 2002). 

A June 2002 VA clinical record reflects that the Veteran's had spent the weekend fishing due to shut-down of plant.  It was indicated that in the past, the Veteran had chosen not to advance in his career, but that it was not that he had been passed over because he was unable to do his job.

A December 2003 VA examination report reflects that the Veteran was alert, responsive, oriented, and had clear speech and good eye contact.  His affect was fairly appropriate; his mood was dysthymic.  He reported that at times he feels sad and anxious.  His thought processes are intact, he could do simple calculations, he had no hallucinations, no delusions, and no illusions.  He had no suicidal or homicidal ideations.  It was noted that the Veteran had stopped working at the paper mill in approximately 2004 because it closed down.  The report supports a finding that a rating in excess of 70 percent is not warranted.

The claims file includes an affidavit from J. M. who was a co-worker and occasional supervisor of the Veteran at the paper mill/plant.  J.M. stated that if the Veteran was having a problem with the machines at work, he would get too nervous, would call the supervisor, and would have to go home.  J.M. stated that the Veteran "went home quite often because of his nerves."  J. M. also stated that the Veteran had the smarts and seniority to move up but that he chose not to take promotions and preferred to stay as an hourly worker due to his anxiety.  He also stated that the Veteran "never had any personnel problems or anything like that.  He knew his job and was never a rowdy or loud person."  J. M.'s statement supports a finding that no higher than a 50 percent rating is warranted prior to 1988 and no higher than a 70 percent rating thereafter.  Although the Veteran's symptoms kept him from trying to obtain a promotion, he was not demoted or refused a promotion.  There is not evidence that he was ever reprimanded for poor performance, decrease in work efficiency, showing up late, disobeying work rules, or fighting with co-workers, in fact, the evidence suggests he was a knowledgeable employee who never had personnel problems.  

The claims file includes a September 2005 private examination report from Dr. G. Park.  It reflects that the Veteran, upon evaluation, had adequate hygiene and grooming, was alert, was oriented times four, had an average amount of spontaneous speech, had coherent, logical and goal-directed speech, and had good social judgment.  There was no evidence of tangential or circumstantial speech or looseness of associations.  His affect was "rather bland" and the Veteran reported that his mood was depressed.  There was no evidence of hallucinations or delusions.  He had intact short and long term memory, and did not indorse poor concentration.  The Veteran reported feeling disinterested in social interactions except with immediate family, and disturbed sleep.  He denied suicidal ideation.  He reported a restricted range of interests and feeling panic at times.  The Veteran reported that he had no friends, and prefers to be alone but that he will play with his grandchildren.  He did not experience restriction in the ability to love or feel other strong emotions.  He reported increased startle response.  

In January 2006, the Veteran began working in a job which entailed some interaction with the public, as a parking attendant).  A July 2006 VA record reflects that he reported that the job was okay, but there are times when he has trouble dealing with people and would like to curse at them, but refrains from doing so.  He reported that he had not gotten into any verbal altercations and that he manages to avoid people for the most part.  He stopped working in May 2011.  A VA Form 21-4192 reflects that the Veteran worked for more than five years in this occupation, working 40 hours a week, and notes no time lost in the last 12 months of employment due to disability.  The reason for the Veteran's end of employment was noted to be that he retired.  (The Veteran stated on his VA Form 21-8940 that he had lost one month due to illness between January 2006 and May 2011.)

A February 2006 VA examination report reflects that the Veteran reported that "he gets in crying moods and where he does not care sometimes. He said sometimes he gets irate and is afraid he might hurt somebody.  He said he fears that he is going to go off.  He said he went off with his wife a few times [in that he would yell and curse]"; he never hit his wife.  It was noted that until the paper mill plant closed, the Veteran's employment had been stable.  Importantly, the Veteran noted that "early on he lost some time from work because of anxiety but had not lost any work time since about the 1980s due to anxiety."  The Veteran reported that he had been married for more than two decades but that during that time, he and his wife had separated several times until a divorce became final in 2005.  The Veteran reported a "pretty good relationship" with his son and two grandchildren, and that he was on friendly terms with his ex-wife.  The Veteran reported that he goes to the VFW once in a while, has been to church a few times, enjoys hunting and fishing, and used to enjoy golf until it became too expensive.  He also was in internet (email) communication with a sister.  The Veteran lived alone, did his own laundry, cleaning, chores, and yard work.  For dinner, he would usually eat cereal or go out to eat.  He reported that suicidal thoughts had entered his mind, that he had a panic attack six months earlier during which he went to the emergency room, that he has fair concentration, that he has felt hopeless and helpless, and that "he went off a work a few times and got into some wrestling matches once or twice."  His mood was anxious with congruent affect, his thought processes were coherent and logical with no unusual preoccupation nor evidence for suicide or psychosis.  He was fully oriented, had intact attention, intact concentration, and intact memory.   

VA clinical records also reflect that in addition to working, the Veteran did some socializing.  He went out of town with friends (2005), had a good Christmas with family (2005), spent Thanksgiving with family (2008), had been out to dinner a couple of times and enjoyed himself (August 2009), he had had begun dating someone (2009 and 2010), his ex-wife wanted to get back together with him but he did not want to do so (2009), that he went hunting with his grandson (2008), that he was looking forward to deer hunting (2009), that he had traveled with son and daughter-in-law out of state and enjoyed it (2009), that he was on a bowling team and looked forward to bowling every week (2008 and 2009), that he was thinking about joining a health club (2009), and that he enjoys getting out (2008).

A June 2012 VA record reflects that the Veteran was alert, cooperative, engaged easily and made appropriate eye contact.  His speech was spontaneous with normal rate and volume, and was appropriate to the topic of conversation.  His mood was depressed, but he had no psychotic signs or symptoms, looseness of associations, or flight of ideas.  His thought content was clear and goal-directed, he had no suicidal or homicidal ideation, plan, or intent, and his cognition, judgment, and insight were grossly intact.

The claims file includes a March 2013 statement from L.G.  She notes that she met the Veteran after his discharge from service in 1969.  She describes the Veteran as a "loner" who avoided most people.  However, she also notes that they developed a friendship, that she considers him one of her "best friends and very loyal", and that she would "trust him any time."  His ability to establish a three decade long close friendship is against a finding of total social impairment.  In addition, the Veteran met his third wife during the appellate period, married her in 1979 and remained married to her for more than two decades; this is evidence against total social impairment.   

Records reflect that the Veteran continued to bowl (January 2010), enjoyed fishing (i.e. had a really good time, it was fun) to include an over-night trip with his brother-in-law (July 2010, November 2010), always has a good time when he visits with his daughter-in-law's parents (November 2010), he still enjoyed deer hunting (November 2010, February 2012, October 2012), was staying busy with his brother-in-law building floors in trailers (February 2012), did a little fishing (February 2012), sometime goes to the movies (January 2014), enjoys talking to people but not in groups (January 2014), has friends (January 2014), and spend time outside cutting trees and repairing his deck (May 2014).  He also found dating too difficult but retained a non-romantic relationship with his ex-wife (May 2014), likes to hunt and bowl for recreation (September 2014), and has a "group of friends" which he considers a good support system, and is "very close to his children" (November 2015).  He continued to enjoy hunting with his grandson (November 2015), went hunting and fishing with a friend (April 2016), went fishing went a friend (September 2016), and is part of a hunting club (September 2016).  

While a private examiner, Dr. J. Smith stated that the Veteran's wives found him "cold and emotionally distant", the record reflects that his more recent ex-wife has wanted to reunite with him and he was previously found by a clinician not to be restricted in the ability to love.  While Dr. J. Smith describes the Veteran's marital and family history as "sad and tortured", the Board notes that the Veteran has a good relationship with his son and grandchildren. 

The evidence also reflects that the Veteran went back to school and was doing well in school with a full course load (2004 and 2005).

The Board also notes that under 38 C.F.R. § 4.16(c) which took effect January 30, 1989 (and was repealed effective November 6, 1996), in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantial gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation.  The Board finds that the evidence as a whole is against a finding that the Veteran's service-connected disability precluded substantially gainful employment during this time.  Not only was the Veteran working full-time, but he has not contended, and the evidence does not suggest, that his salary was so reduced (below the poverty threshold) such that his employment could be considered marginal.  

Although a 2013 private examination report by Dr. J. Smith (psychologist) reflects his opinion that the Veteran's employed was "sheltered", the Board finds that the Veteran's employment was not a sheltered workplace or marginal employment.  

Dr. J. Smith stated that the Veteran's "conduct and work record in almost all regular job settings, would have fairly quickly led to dismissal"; the Board disagrees.  In support of his opinion, Dr. J. Smith stated that the Veteran had "frequent conflicts with co-workers and supervisors" and cited to the statement by J.M.  However, a careful reading of J. M.'s statement reflects that Veteran "never had any personnel problems or anything like that.  He knew his job and was never a rowdy or loud person."  (The Veteran himself has reported only one or two incidents of "wrestling" over his entire job history).  Dr. Smith also stated that the Veteran reported significant difficulty with concentration, memory, and task/focus/task completion; however, the record does not reflect these symptoms caused substantial difficulty at work.  To the contrary, the record reflects that the Veteran chose to turn down promotions.  If the Veteran was considered for promotion, it seems reasonable that he was not having job performance issues.  Notably, J.M. stated that the Veteran "knew" his job and indicated that if the Veteran wanted a promotion, he could have one.  

While Dr. Smith contends that the Veteran had "egregious conduct" while at the plant, there are no employment records to support outstandingly bad or shocking behavior, and it is contrary to the evidence that the Veteran was not a personnel problem and could have been promoted if he so wished.  

Although Dr. J. Smith terms the Veteran's work history as "poor" and that the Veteran "clearly did NOT meet even minimum job standards on any consistent basis, and with a different supervisor, would very likely have been rapidly terminated from his job" is in conflict with the evidence presented by one of his supervisors, J.M.  In fact, the Board is at a loss as to how Dr. Smith could opine that a supervisor other than J. M. likely would have rapidly terminated the Veteran because J. M. was not the Veteran's supervisor in the two decades prior to 1993, he would only occasionally supervise the Veteran when he was on his shift between 1993 and 2000, and was not his supervisor from 2000 to 2004.  Despite having a supervisor or supervisors other than J. M., the Veteran managed to continue his employment.  

Dr. J. Smith also stated that with regard to the Veteran's job as a parking meter reader, "the record indicates a similar pattern of anger and irritability, difficulty dealing with the public and substantial time lost from work due to illness/anxiety disorder, NOS."  This opinion is clearly not supported by the VA Form 21-4192 which reflects that the Veteran worked 40 hours a week, and had not lost time during the prior 12 months due to his service-connected disability.

Although the terms "sheltered" or "protected" work environment are not defined in VA regulation, the Board finds that based on the facts in this case, the preponderance of the evidence is against a finding that the Veteran's employment was sheltered or protected.  Although the Veteran's employer and co-workers may have made some accommodations for him (i.e. allowing him to leave work early at times), the evidence is against a finding that he was not capable of the work, that significant job requirements had to be altered or removed due to the Veteran's disability, that he was consistently paid for hours or work that was not performed, or that he was only employed because he was a close friend or family member of the employer.  The evidence shows that the Veteran was an hourly employee who was trusted to work around machinery, knew his job, worked as a team member, was assigned regular shift work, was good at his job, and was viewed by a supervisor as a person who did not have personnel problems.  He had more than one supervisor, worked with more than one other person, maintained his job for more than three decades, and only ceased his employment at the factory when it closed.  

Dr. J. Smith's opinion is also contradicted by the more recent evidence that reflects that after the Veteran's employment closed, he was able to find another job with a city government even though other individuals from the plant could not find work (see 2007 VA clinical record).  Despite Dr. Smith's opinion that the Veteran's "conduct and work record in almost all regular job settings, would have fairly quickly led to dismissal", the Veteran maintained a full-time job with the city for more than five years (2006 -2011), despite apparently having at least one disagreement with his boss (see March 2010 VA record).

Dr. Smith also stated that the Veteran left his job in 2011 because he was unable to deal with the general public on a regular basis.  However, the clinical record reflects that the motivating factor for the Veteran's retirement was that his feet hurt.  A February 2007 VA clinical record reflects that the Veteran may need to stop working due to his feet hurting.  A March 2010 VA clinical record reflects that the Veteran reported that "his feet constantly hurt, and he can't get a pain medication for his feet.  . . . Patient said because of the pain in his feet, he is considering retirement."  A March 2011 VA clinical record reflects that the Veteran reported that "his feet keep bothering him to the point that he is going to retire in the next 2 months".  The records do not support a finding that he had to stop working due to his service-connected acquired psychiatric disability.

The Board has also considered the Veteran's reports of nightmares but also that he has reported that he sleeps six to eight hours a night (with medication).  The Board has also considered the Veteran's reports of suicidal ideation on occasion but finds that due to the lack of frequency of such thoughts (he normally denied such, for example see March 2011, October 2012, July 2013, December 2013, May 2014, November 2015, and September 2016 records), and the fact that he was never found to be a danger to himself or others, a higher rating is not warranted on that basis.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Moreover, the Board does not rely solely on the examiners' assessment of the level of disability, but looks at the record as a whole.  

The Board also acknowledges the Veteran's numerous reported symptoms and effects (e.g. isolationism, marital discord, anger, anxiety, sleep difficulties, concentration impairment), but finds, that such symptoms do not rise to a 70 percent rating prior to February 1988, or a 100 percent thereafter.  He has been able to maintain employment and socialize.  

In sum, the Veteran was able to maintain substantial gainful employment for three decades, and chose to partake in a summer and fall bowling league, which by its very nature involves loud noises and interaction with people.  He chose to participate in recreational activities such as fishing with his brother-in-law and hunting with his grandson, he only stopped working at the paper mill because it closed down, and he was able to obtain employment at another job and remain there for five years until he chose to retire.  He lives alone and is competent to handle his household chores.

Effective Date for CAD

The Veteran is a Nehmer class member (i.e. he had service in Vietnam during the requisite time period and has CAD).  He had a claim for service connection for CAD received by VA between May 3, 1989 and August 31, 2010, the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  The amendment that added new diseases effective August 31, 2010 (75 Fed. Reg. 53,202) clarifies that Nehmer provisions apply to the new diseases, even though they are not technically part of 38 CFR 3.816(b)(2).  

Under Nehmer, if a class member's claim for compensation was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing the presumption (in this case August 31, 2010), the effective date of the award will be the later date of the date of claim or the date the disability arose.  In a February 2013 rating decision, the RO granted service connection for CAD and assigned an effective date of April 12, 2010, the date upon which it received the Veteran's informal claim for service connection for "heart attacks." 

In May 2015 correspondence, the Veteran's attorney contended that the effective date should be January 29, 2004, the date upon which the Veteran was diagnosed with CAD at Lufkin VA Outpatient Clinic.  The attorney argues that because VA had these treatment records as evidenced by an August 2005 supplemental statement of the case (SSOC) on the issue of entitlement to service connection for PTSD and because the records reflect a diagnosis of CAD, he is entitled to an effective date of January 29, 2004 under Nehmer. 

The Board has inferred from the May 2015 correspondence that the Veteran is arguing that in this case, his CAD award can be made retroactive to the date of an earlier claim.  [The Veteran's attorney has cited to VA Fast Letter 10-04 in support of his contention that an earlier effective date is warranted.  As VA Fast Letter 10-04 (Presumptive Service Connection for Former Prisoners of War (POWs)) does not pertain to the Veteran's situation and he has not alleged that he was a POW, the Board finds that the Veteran's attorney has incorrectly cited a source, and more likely he intended to cite to VA Training Letter 10-04.  Training Letter 10-04 was rescinded on February 5, 2016, the date that the M21-1 was updated to incorporate VA training letters.  Moreover, neither training letters nor the M21-1 are binding on the Board.  Nonetheless, the Board has considered its potential application in the Veteran's claim.]

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued. See 66 Fed. Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 (which has been rescinded and incorporated into the M21-1 VBA Manual) at page 19 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision. As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim. Id. This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions. Id. at 20.

Due to the unique nature of claims affected by Nehmer, VA may attribute the date of the Veteran's claim for service connection for CAD to the date of the claim which was granted in the March 2006 rating decision (i.e. service connection for anxiety).  This is so because, at the time of the March 2006 rating decision awarding service connection for anxiety, the evidence of record, including VA treatment records, reflected a diagnosis of CAD.  CAD was required to be coded in the rating decision; therefore, the March 2006 rating decision is deemed to have denied service connection for CAD.  In this way, the Veteran's CAD claim can receive the effective date of the unrelated (anxiety) claim.

Here, the law of the case is clear that the Veteran's claim for service connection for anxiety, which was granted in 2006, had been pending from 1971.  In an August 2012 memorandum decision, the United States Court of Appeals for Veterans Claims found that the Veteran's claim for an effective date prior to October 8, 2002 for the grant of service connection for anxiety had its genesis in a May 1971 claim that was denied in September 1971 and February 1972 RO decisions.  Thus, his claim for service connection for an acquired psychiatric disability had been pending from his initial May 1971 application until it was eventually granted several decades later.)

In this way, the date of the claim for service connection for CAD is assigned the same date as the claim for service connection for anxiety:  May 3, 1971.  Now that the Board has established that the date of the claim is May 3, 1971, the Board must ascertain the date entitlement arose.  

Although the Veteran's attorney has argued that an effective date of January 29, 2004 is mandated, the Board finds, as discussed below, that an earlier date, which is more favorable to the Veteran, may be awarded.  Thus, the Board will disregard the attorney's proposed date and award the date more beneficial to the Veteran.

The claims file includes VA records dated in 2002 which note an assessment of CAD (see November 2002 mental health case management note), and a myocardial infarction three years earlier (see February 2002 ambulatory care nurse record).  The Veteran has contended that he had a heart attack in May 1998 and was transferred to Cabrini Hospital in Alexandria, Louisiana; however, record from such are not associated with the claims file despite VA's request (see VA Form 21-4142).  

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  See also DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

Based upon the evidence in this case, the exact onset of the Veteran's ischemic heart disease cannot be determined with any certainty.  The earliest that it can be factually ascertained that he met the criteria for service connection under 38 C.F.R. § 3.309 (e) is November 15, 1999.  This is the earliest date of a medical record reflecting a diagnosis of ischemic heart disease (which includes unstable angina and coronary artery disease.  A Woodland Heights Medical Center discharge summary noted that the Veteran had been admitted on November 15, 1999, with "unstable type angina."  

In sum, in giving the benefit to the Veteran, the Board finds that his claim was received in 1971, and it was first factually ascertainable that he had ischemic heart disease on November 15, 1999.  The later of the dates forms the effective date for the grant of service connection.  Based on the foregoing, an effective date of November 15, 1999, and no earlier, is warranted for the grant of service connection for CAD.

Effective Date for a TDIU 

The Veteran is in receipt of service-connection for a TDIU effective from April 15, 2013, the date of receipt of the Veteran's claim.  A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a January 2016 rating decision, the RO granted a TDIU based on the Veteran's service-connected acquired psychiatric disability.  The Board finds, based on the evidence discussed above, that a TDIU is not warranted prior to that date as the Veteran's PTSD was not so severe as to prevent substantially gainful employment. 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In the present case, the Board finds that the most probative evidence is against a finding that entitlement arose prior to April 15, 2013.  

The Board has considered the evidence noted above, to include the 2013 opinion by Dr. Smith, who opined that the Veteran has been unable to secure or follow substantial gainful employment since 1971; however, as discussed above, the Board finds that Dr. Smith's opinion is not factually supported by the most probative evidence.  The Board finds that the Veteran's ability to maintain consistent employment with the same company until it closed in 2004, subsequently obtain training/take college classes, and obtain another job in 2006 and remain there until 2011 when he chose to retire due to painful feet, is strong evidence against a finding that he was unable to secure and follow a substantially gainful occupation due to service-connected disability.  There is not competent credible evidence that between 2011 when he stopped working and April 2013, when he filed his claim, that his service-connected symptoms precluded substantially gainful employment.  He had a significant history of job experience in two different occupations and his symptoms of an acquired psychiatric disability (alone and/or combined with his CAD) did not preclude employment.

Finally, the Board notes that the Veteran's attorney contends that the Veteran's service-connected coronary artery disease (CAD) and service-connected anxiety disability should be considered as "multiple injuries incurred in action" and thus should be considered as "one disability" for TDIU purposes under 38 C.F.R. § 4.16.  The Veteran is also in receipt of service connection for CAD from November 15, 1999.  As the Veteran is already in receipt of a 70 percent rating prior to November 15, 1999, as found by the Board in the decision above, the Veteran's argument is now moot.  .  

The Veteran met the 38 C.F.R. § 4.16(a) schedular criteria for a TDIU effective from February 3, 1988, the date of a grant of a 70 percent rating for his anxiety.  However, and importantly, as discussed above, his disability did not make him unable to secure and follow a substantially gainful occupation, thus a TDIU is not warranted, prior to April 15, 2013.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 


ORDER

Entitlement to a 70 percent rating, and no higher, for anxiety disorder from February 3, 1988, and no earlier, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an effective date of November 15, 1999, and no earlier is granted for service connection for coronary artery disease (CAD).

Entitlement to an effective date earlier than April 15, 2013, for the grant of a total disability rating based on individual unemployability (TDIU) is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


